Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	Rejection mailed on 04/27/2022 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 


2.	Claims 1-2, 4, 7-8 and 12-14, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20140299357 A1) in view of Yasuharu (JP,2015-138514) and further in view of Uchida (CN 105051657A).
 
Regarding claim 1:
Nakamura (US 20140299357 A1) An electrically conductive film having: 
a transparent base material ((30, [0168])); and 
an electrically conductive part comprising a metal thin wire pattern (mesh pattern)  disposed on the transparent base material (see Figs.2-3, 5 ), wherein: the metal thin wire pattern comprises a metal thin wire and opening parts ([0094]); the metal thin wire comprises an electrically conductive component and a non- electrically conductive component therein (see Fig. 5); when the metal thin wire is projected onto a plane (Fig. 5), an opening ratio of the metal thin wire pattern is 40 to 99% (see [0094])
Note that Nakamura does not specifically disclose (#1) a projection width that is the longest among projection widths of the metal thin wire is less than a lower limit wavelength of visible light, 
(#2) the metal thin wire contains a metal particle-sintered film formed by fusing the metal particles, and the metal particle-sintered film contains the electrically conductive component and the non-electrically conductive component.  
Regarding item#1 
Yasuharu (JP,2015-138514) discloses a projection width (thickness of antireflection wire 2) that is the longest among projection widths of the metal thin wire (mesh wire 3) (i.e. thickness of antireflection layer 195nm) is less than a lower limit wavelength of visible light (note that visible lite has wavelength 380-750 nm, in page 12 [0018] discloses antireflection layer, an opening 3A of the conductor mesh 3 is provided with an anti-reflection layer 2. The thickness of 2 is 195 nm) (see [0018-0020) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of   Yasuharu, thereby providing a higher functionality with a wide range of precision conductive film.

Regarding item (#2):
Uchida (CN 105051657A) discloses the metal thin wire (mesh pattern) contains a metal particle-sintered film formed by fusing (combining) the metal particles (e.g. gold or silver) (see the explanation in the description of Fig. 4), and the metal particle-sintered film contains the electrically conductive component and the non-electrically conductive (i.e. oxide) component (see claim 1 in Uchida’s reference) (Uchida discloses  metal component is metal fine particles of transparent conductive ink, printing with the first electrode region 12 is electrically connected to the arrangement end of first extraction electrode, and a second electrode region of the arrangement end 14 electrically connected to the second extraction electrode, the second extraction electrode 24 irradiation pulse light and the metal fine particle sintered (extraction electrode sinteering process, see Fig. 1 and 4, description). 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of  Yasuharu and Uchida, thereby display visibility can be improved.

Regarding claim 21:

Nakamura discloses an electrically conductive film (2-3) having:
 a transparent base material (30, [0168]); and
 an electrically conductive part comprising a metal thin wire pattern (mesh pattern ) disposed on the transparent base material (see Figs.2-3, 5 ), wherein: the metal thin wire pattern comprises a metal thin wire and opening parts ([0094]); the metal thin wire comprises an electrically conductive component and a non- electrically conductive component therein (see Fig. 5); when the metal thin wire is projected onto a plane (see Fig. 5),  an opening ratio of the metal thin wire pattern is 40 to 99%, and a visible light transmittance of the electrically conductive film is 80 to 100% (see [0094]),  
Nakamura does not specifically disclose (#1) a projection width that is the longest among projection widths of the metal thin wire is less than a lower limit wavelength of visible light, and due to a small optical path difference resulting from with the projection widths of the metal thin wire being less than a lower limit wavelength of visible light, visible light rays from opening parts that are adjacent to the thin metal wire be joined in phase upon interfering with each other, and thereby enhance visible light transparency of the electrically conductive film by making the thin metal wire visually difficult to be recognized by a human; and (#2) the metal thin wire contains a metal particle-sintered film formed by fusing the metal particles; the metal particle-sintered film contains the electrically conductive component and the non-electrically conductive component. 
	Regarding (#1)
 
Yasuharu (JP,2015-138514) discloses a projection width (thickness of antireflection layer 2, Fig. 3) that is the longest among projection widths of the metal thin wire (i.e. mesh wire 3) is less than a lower limit wavelength of visible light (note that visible lite has wavelength 380-750 nm, in page 12 [0018] discloses antireflection layer thickness is 195 nm), and due to a small optical path difference resulting from with the projection widths of the metal thin wire being less than a lower limit wavelength of visible light, visible light rays from opening parts that are adjacent to the thin metal wire be joined in phase upon interfering with each other, and thereby enhance visible light transparency of the electrically conductive film by making the thin metal wire visually difficult to be recognized by a human  (see [0018-0020]), in [0018]  discloses  thickness of the antireflection layer, the thickness of the antireflection layer is usually about 1/4 (95 to 195 nm) of the wavelength ( 380nm-780nm ) of visible light to be antireflection. [0019] material for forming an antireflection layer by a vapor phase method such as vacuum evaporation, sputtering, plasma CVD, ion plating, and the like, and a liquid composition obtained by dispersing the material described above in the formation of an antireflection layer in a resin binder are diluted in a solvent, for example. The coating film can be obtained by applying the material for forming an antireflection layer. [0020] an antireflection layer of an electrode member, one in which minute protrusions are closely arranged on a surface and a distance d (nm) between adjacent protrusions and a shortest wavelength Λ min (nm) of a wavelength band of visible light to be antireflection satisfied.  In page 3 discloses a position detection electrode member discloses conductor mesh formed by patterning on a transparent base material, wherein light reflection on the transparent base material interface is reduced, the light transmittance is improved, and the visibility of a displayed image can be improved).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of   Yasuharu, thereby providing a higher functionality with a wide range of precision conductive film.
  
Regarding item (#2):
Uchida (CN 105051657A) discloses the metal thin wire (mesh pattern) contains a metal particle-sintered film formed by fusing (combining) the metal particles (e.g. gold or silver) (see the explanation in the description of Fig. 4), and the metal particle-sintered film contains the electrically conductive component and the non-electrically conductive (i.e. oxide) component (see claim 1 in Uchida’s reference) (Uchida discloses   metal component is metal fine particles of transparent conductive ink, printing with the first electrode region 12 is electrically connected to the arrangement end of first extraction electrode, and a second electrode region of the arrangement end 14 electrically connected to the second extraction electrode, the second extraction electrode 24 irradiation pulse light and the metal fine particle sintered (extraction electrode sinteering process, see Fig. 1 and 4, description). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of  Yasuharu and Uchida, thereby display visibility can be improved.


 Regarding claim 20:
Nakamura does not specifically disclose wherein the metal thin wire pattern is obtained by a method having a step of transferring an ink containing a metal particle having an average primary particle diameter of 100 nm or less on a transparent base material, and a step of sintering the metal particle in the ink transferred to the surface of the transparent base material.
However, Uchida (CN 105051657A) disclose wherein the metal thin wire pattern (in Fig 1 and 4) is obtained by a method having a step of transferring an ink containing a metal particle having an average primary particle diameter of 100 nm or less on a transparent base material (see Fig. 4 and description), and a step of sintering the metal particle in the ink transferred to the surface of the transparent base material (As shown in FIG. 4,   after the second 2 sintering step, the metal component is metal fine particles of transparent conductive ink, printing with the first electrode region 12 is electrically connected to the arrangement end of first extraction electrode, and a second electrode region of the arrangement end 14 electrically connected to the second extraction electrode 24 (lead-out electrode printing step).
line width of the grid under the condition that preferably is less than 10 microns, the interval between the line to width of at least 3 times, more preferably 10 times or more. For printing of this line width of the grid, as the particle diameter of the metal particles is less than 3 [mu] m, preferably 1 [mu] m or less, more preferably 500nm or less. metal particles are in an amount of 50 to 85 by mass, more preferably from 60 to 80 mass % of amount. due to the use of metal nanowires compared to the amount of the metal particles is high, the resistance film can be obtained).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of  Yasuharu and  Uchida, thereby providing a higher functionality electronic device.



Regarding claim 2:
Nakamura as modified by Yasuharu and Udicha discloses the projection width of the metal thin wire is less than 360 nm (195 nm) (see Yasuharu, [0018]). 

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of   Yasuharu, and Udicha  thereby providing a higher functionality with a wide range of precision conductive film.

Regarding claim 4:
 Nakamura discloses wherein a visible light transmittance of the electrically conductive film is   larger than an opening ratio of the metal thin wire pattern ([[0094]]).  
Regarding claims 7- 8:
 Nakamura does not specifically disclose a visible light transmittance of the electrically conductive film is 80 to 100% (as recited in claim 7) and a sheet resistance of the electrically conductive film is 0.1 to 1000   Ω /sq. (as recited in claim 8).
 	However, the limitations of the claims 7 and 8 would be obvious in the system of  Nakamura,  Since Nakamura discloses In the first conductive patterns 12 of the present embodiment, the opening ratio is preferably 85% or more, further preferably 90% or more, and most preferably 95% or more, in terms of the visible light transmittance (see [0094]),  and  in [0221] the surface resistance of conductive sheet is preferably 100 .OMEGA./sq. or less, more preferably 80 .omega./sq. or less, further preferably 60 .OMEGA./sq. or less, and further more preferably 40 .OMEGA./sq. or less.. In general, it is sufficient that the lower limit value thereof be 0.01 .OMEGA./sq. Even 0.1 .OMEGA./sq. or 1 .OMEGA./sq. can be adopted depending on the purpose of use.
[0222] If the surface resistance adjusted to such a range, position detection can be achieved for even a large-size touch panel having an area of 10 cm.times.10 cm or more).  thereby optimizing an image data transmission in the touchpad device. It  is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that  taught range weight percentages overlapping, and in most instances completely encompassing, claimed range; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08. 
 


Regarding claim 9:
 Nakamura discloses wherein the metal thin wire pattern is a mesh pattern (see Fig. 12, [0094]). 
Regarding claim 12:

Nakamura discloses an electronic paper comprising: the electrically conductive film according to claim 1 ([0216-0217]).  

Regarding claim 13:
Nakamura discloses a touch panel comprising: the electrically conductive film according to claim 1 ([0234]).  

Regarding claim 14:
Nakamura discloses a flat panel display comprising: the electrically conductive film ([0270]).

 3.	Claim 5/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20140299357 A1) in view of Yasuharu (JP,2015-138514) and further in view of Uchida (CN 105051657A) and  Frey (US Pub. No: 20120194481).  
Regarding claim 5:
Note that Nakamura does not specifically discloses wherein a pitch of the metal thin wire pattern is larger than the sum of an upper limit wavelength of the visible light and a lower limit wavelength of the visible light.
However, Frey (US Pub. No: 20120194481) discloses wherein a pitch (i.e. 200 micrometers) of the metal thin wire pattern is larger than the sum of an upper limit wavelength of the visible light and a lower limit wavelength of the visible light (see [0079]) (200 micrometers equivalent to 200,000 nm which is larger than the sum of an upper limit wavelength of the visible light and a lower limit wavelength of the visible light).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of   Yasuharu, Uchida and Frey, thereby performing an uniformity of light transmittance across the conductive pattern of the touch pad device. 

4.	Claims 15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20140299357 A1) in view of Yasuharu (JP,2015-138514) and further in view of Uchida (CN 105051657A) and Young (US Pub. No: 20160029482).
Regarding claim 15:
Note that Nakamura does not specifically disclose wherein a proportion of the electrically conductive component is 80% by mass or more, BIRCH, STEWART, KOLASCH & BIRCH, LLPJWB/thcApplication No.: 16/312,006Docket No.: 3939-0286PUS1 Reply to Office Action of May 1, 2020Page 5 of 15 a proportion of the non-electrically conductive component is 20% by mass or less, based on the metal thin wire.
Young (US Pub. No: 20160029482) discloses wherein a proportion of the electrically conductive component (164, see Fig. 1) is 80% by mass or more ([0066], [0054] and [0186]), BIRCH, STEWART, KOLASCH & BIRCH, LLPJWB/thcApplication No.: 16/312,006Docket No.: 3939-0286PUS1 Reply to Office Action of May 1, 2020Page 5 of 15 a proportion of the non-electrically conductive component (embedded polymer) is 20% by mass or less, based on the metal thin wire (0066], [0054 and 0186]), (Note that Young discloses an electrically conductive additive that is a metallic wire 164, (see Fig. 1), and a polymer embedded to the additive material 164 (see [0054, 0186]).  The extent of localization of additives within an embedding portion is such that at least about 80-95% (by weight) of the additives (i.e. metallic materials) are included. For example, substantially all of the additives can be localized such that a remainder of the material, such as polymer, is substantially embedded to the additives, thereby, the limitations of 20% or less by weight of non-electrically conductive component (i.e. polymer) on the metal wire (i.e. additive) would be obvious in Young’s system.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of Yasuharu, Uchida and Young, thereby providing a higher functionality in the electronic device.

Regarding claim 18:
Nakamura as modified Young discloses wherein the metal thin wire further contains metal oxide particles (see Young [0064], electrically conductive material or semiconductor (e.g., ITO, ZnO(i), ZnO:Al, ZnO:B, SnO.sub.2:F, Cd.sub.2SnO.sub.4, CdS, ZnS, another doped metal  oxide, [0064,0068]), same motivation as applied to claim 15.  

Regarding claim 19:
Nakamura as modified Young discloses wherein the metal thin wire contains gold, silver, copper, or aluminum and the oxide thereof (see Young [0068]). same motivation as applied to claim 15.   

5.	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20140299357 A1) in view of Yasuharu (JP,2015-138514) and further in view of Uchida (CN 105051657A) and Frey (US Pub. No: 20120194481).  
Regarding claim 5:
Note that Nakamura does not specifically discloses wherein a pitch of the metal thin wire pattern is larger than the sum of an upper limit wavelength of the visible light and a lower limit wavelength of the visible light.
However, Frey (US Pub. No: 20120194481) discloses wherein a pitch (i.e. 200 micrometers) of the metal thin wire pattern is larger than the sum of an upper limit wavelength of the visible light and a lower limit wavelength of the visible light (see [0079]) (200 micrometers equivalent to 200,000 nm which is larger than the sum of an upper limit wavelength of the visible light and a lower limit wavelength of the visible light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of Yasuharu, Uchida and Frey, thereby performing an uniformity of light transmittance across the conductive pattern of the touch pad device.
 
6.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20140299357 A1) in view of Yasuharu (JP,2015-138514) and further in view of Uchida (CN 105051657A) and Moore (US Pub. No: 20070289768).
Regarding claim 10:
Nakamura does not specifically disclose wherein the metal thin wire pattern is a line pattern.
  Moore disclose wherein the metal thin wire pattern is a line pattern (in [0153] an electronic display is composed of a substrate 30 containing an array of wire electrodes 31w electrically connected to patterned transparent conductive electrode 31f lines).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of Yasuharu, Uchida and Moore, thereby providing a higher functionality in the electronic device.
7.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20140299357 A1) in view of Yasuharu (JP,2015-138514) and further in view of Uchida (CN 105051657A) and Okumura (JP  20101536698A).
 
Regarding claim 3:
Nakamura  (in Fig. 5-6) discloses wherein when a wire width of the metal thin wire (wire pattern ) ([0121] also see [0163]) , the wire width obtained by projecting the metal thin wire onto a surface of the transparent base   material from a side  of a face of the transparent base material, the face having the metal thin wire pattern  disposed thereon is defined as a front projection wire width (a transparent conductive film placed on the front side of a display, see [0078]), 
However, Nakamura does not specifically disclose an aspect ratio represented by a height of the metal thin wire to the front projection wire width of the, metal thin wire is  0.1 to 2. 
Okumura (JP  20101536698A) discloses an aspect ratio represented by a height of the metal thin wire (mesh pattern) to the front projection wire width of the metal thin wire is  0.1 to 2. (Hashimoto discloses a metal thin film layer having a fine mesh shape is formed on a part or the entire surface of the substrate sheet, and at least a resist layer is formed on the surface so as to coincide with the mesh shape of the metal thin film layer. The metal thin film layer is made of aluminum, nickel, gold, copper, silver, titanium, or zinc. a line width of a mesh pattern of each fine mesh-shaped portion in the metal thin film layer is 0.01 µm to 2 µm., see claims 6-8 and page 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of Yasuharu, Uchida and Okumura, thereby providing a faster respond to the touch pad device.

Responds to Applicant’s arguments.
8.	Applicant’s argument filed on 01/07/2022 has been considered but they are moot in view of new ground of rejection. In view of amendment the reference of   Yasuharu (JP,2015-138514) and Uchida (CN 105051657A) have been cited for the further consideration.
More specifically the Applicant argues that “Independent Claim 1 distinctions over Nakamura US '357 and Uchida et al. US '494 As amended herein Independent Claim 1 clarifies that in the claimed electrically conductive film, "the metal thin wire comprises an electrically conductive component and a non-electrically conductive component therein" and furthermore that "the metal thin wire contains a metal particle-sintered film formed by fusing the metal particles, and the metal particle-sintered film contains the electrically conductive component and the non-electrically conductive component.." Notably, the cited art references of Nakamura US '357 and Uchida et al. US '494 have different structure of wire pattern. 


However, Examiner’s cited reference Nakamura’s teaching the metal thin wire (i.e. mesh pattern wire) comprises an electrically conductive component and a non-electrically conductive component therein (Nakamura see Fig. 5). The cited reference Uchida (CN 105051657A) discloses the metal thin wire (mesh pattern) contains a metal particle-sintered film formed by fusing (combining) the metal particles (e.g. gold or silver) (see the explanation in the description of Fig. 4), and the metal particle-sintered film contains the electrically conductive component and the non-electrically conductive (i.e. oxide) component (see claim 1 in Uchida’s reference) (Uchida discloses  metal component is metal fine particles of transparent conductive ink, printing with the first electrode region 12 is electrically connected to the arrangement end of first extraction electrode, and a second electrode region of the arrangement end 14 electrically connected to the second extraction electrode, the second extraction electrode 24 irradiation pulse light and the metal fine particle sintered (extraction electrode sinteering process, see Fig. 1 and 4, description).  
 
Inquiry

9.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/SHAHEDA A ABDIN/             Primary Examiner, Art Unit 2692